 

FILED

UNITED STATES DISTRICT COURT January 28, 2020
EASTERN DISTRICT OF CALIFORNIA | cay usosirnict court

EASTERN DISTRICT,OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:20-mj-00016-KJN

Plaintiff,

ORDER FOR RELEASE OF

V.
PERSON IN CUSTODY

DANIEL DEWITT WALKER

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release DANIEL DEWITT WALKER
Case No. _2:20-mj-00016-KJN Charges 18 USC § 1956(h) from custody for the
following reasons:
YX Release on Personal Recognizance
Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other): Defendant to return on 1/29/2020 at 2 PM

4
before Judge Newman.

 

issued at Sacramento, California on January 28, 2020 at 2:00 PM

/

C7

Magistrate Judge Kendall J. Newman
;

By: VA DD L ——-
